Name: 82/396/EEC: Commission Decision of 14 June 1982 authorizing Greece to apply intra-Community surveillance to imports of certain products originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-18

 Avis juridique important|31982D039682/396/EEC: Commission Decision of 14 June 1982 authorizing Greece to apply intra-Community surveillance to imports of certain products originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the Greek text is authentic) Official Journal L 172 , 18/06/1982 P. 0042 - 0043*****COMMISSION DECISION of 14 June 1982 authorizing Greece to apply intra-Community surveillance to imports of certain products originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the Greek text is authentic) (82/396/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Commission, by Decision 82/205/EEC of 22 December 1981 (2) and other relevant Decisions, authorized certain Member States to introduce such surveillance for the import of certain products until 30 June 1983; Whereas on 12 and 24 May 1982 requests were made by the Greek Government for authorization to apply intra-Community surveillance to the import of the following products: (a) Textile products 1.2 // // // Category // Country of origin // // // 1 // Turkey // 6 // China // 7 // India, Hong Kong // 12 // Malaysia // 21 // South Korea, Hong Kong // 26 // India, Hong Kong // 27 // India, Hong Kong // 58 // India // 84 // India // // (b) Other products 1.2 // // // Toys (CCT heading No 97.03) // Hong Kong, Taiwan, Japan // // Whereas information given by the Greek authorities in support of this application has been subjected to close examination by the Commission, in accordance with the criteria laid down by Decisions 80/47/EEC and 82/205/EEC; Whereas the Commission examined, in particular, whether the imports could be made subject to intra-Community surveillance measures under Article 2 of (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 97, 10. 4. 1982, p. 1. ANNEX A. Textile products for which categories have been established (1) 1.2 // // // Category // Country of origin // // // 6 // China // 7 // India, Hong Kong // 21 // South Korea, Hong Kong // 26 // India, Hong Kong // 27 // India, Hong Kong // // (1) See Commission Regulations (EEC) No 3063/79 (OJ No L 347, 31. 12. 1979) and (EEC) No 3061/79 (OJ No L 345, 31. 12. 1979). B. Other products 1.2.3.4 // // // // // CCT heading No // NIMEXE code // Description // Country of origin // // // // // 97.03 // 97.03-05, 11, 15, 20, 30, 40, 51, 55, 59, 61, 69, 75, 80, 85, 90 // Other toys; working models of a kind used for recreational purposes // Hong Kong, Taiwan, Japan // // // // Decision 80/47/EEC, whether information was given as regards the economic difficulties alleged, whether during the reference years set out in Decision 80/47/EEC there had been deflection of trade and whether intra-Community licence applications had been submitted; Whereas, however, surveillance measures may be authorized for textiles of Group I as defined by Council Regulation (EEC) No 3059/78 (1), as last amended by Regulation (EEC) No 3063/79 (2), even if there has been no trade deflection or intra-Community licence applications, in view of the inherent risk of economic difficulties in trade in these products, which are highly sensitive to imports; Whereas this examination has shown that there is a risk that the imports set out in the Annex hereto are worsening or prolonging the existing economic difficulties; whereas, therefore, Greece should be authorized to make these imports subject to intra-Community surveillance until 30 June 1983, HAS ADOPTED THIS DECISION: Article 1 Greece is authorized to introduce, until 30 June 1983 and in accordance with Decision 80/47/EEC, intra-Community surveillance of the products set out in the Annex hereto. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 14 June 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 365, 27. 12. 1978, p. 1. (2) OJ No L 347, 31. 12. 1979, p. 1.